﻿
First of all I should like to congratulate you, Sir, a good friend of ours and an outstanding diplomat and politician of Argentina, on your election as President of the forty-third session of the General Assembly
My appreciation goes also to Mr. Peter Florin, the Deputy Foreign Minister of the German Democratic Republic, for his successful guidance of the forty-second session.
The deep changes on the world scene in the past year provide in themselves a different, much better atmosphere for the work of this session of the General Assembly. Yet they impose on it an additional obligation as well: to assess the real scope of these changes and outline the further mission - the peace mission - of the Organization. The Nobel Peace Prize that has just been awarded to the United Nations peace-keeping operations represents a significant recognition of the achievements of the Organization.
The Secretary-General's report was couched in guarded optimism. That is understandable and realistic in the present-day world. I wish to express to Mr. Perez de Cuellar my gratitude for and recognition of the successes that the world Organization has achieved in the past year.
The fact is that the forty-third session is beginning its work in auspicious circumstances. The process of negotiations between the Union of Soviet Socialist Republics and the United States of America continues. It has a positive impact on almost all aspects of international relations. Improvement in their relations could bring about progress in the quest for solutions to almost all the crises in the world, since there is evident interdependence between the accommodation of the super-Powers and overall developments in international relations.
For the first time it may appear that the dangerous spiral of the arms race has ceased.
These processes are a consequence not only of direct relations between the super-Powers, but also of the awareness of the international community that dialogue is inevitable. What is the role and contribution of the policy of non-alignment and of the Movement of Non-Aligned Countries in fostering such awareness? Since its inception the Movement of Non-Aligned Countries has striven to overcome bloc divisions and all other divisions in the world. For almost 30 years it has called upon the great Powers to stop confrontation, proceed to negotiations and establish co-operation. 
I think that we can say that the ongoing positive processes affirm the principles of the policy of non-alignment. The Conference of Foreign Ministers of the Non-Aligned Countries, held at the beginning of this month in Nicosia, demonstrated the Movement's determination to continue to exert an active influence on the development of international relations. What of importance in the perception of the present-day world, in Yugoslavia's view, came out of Nicosia?
First, in welcoming the rapprochement between the United States of America and the Union of Soviet Socialist Republics, the non-aligned countries continue at the same time to draw attention to the serious problems standing in the way of this process, and will, for these reasons, and in a desire further to promote and deepen the climate of detente, do their best to ensure that the present atmosphere may be maintained. The efforts that ate being made, and the results achieved, should be translated into a lasting and comprehensive process benefiting all countries and peoples. 
Secondly, super-Power bilateralism is a reality of our time. However, it does not, of itself, ensure the settlement of world problems. Co-operation between the super-Powers is an absolute prerequisite; yet genuine and lasting solutions can be achieved only with the participation of all interested parties.
The non-aligned countries are prepared to contribute actively and constructively to the efforts aimed at resolving regional and global problems. That was stated very eloquently the day before yesterday by our Chairman, the President of the Republic of Zimbabwe; Mr. Robert Mugabe. 
The successful initiatives taken recently by the United Nations have confirmed its irreplaceable role. The past year has testified to the fact that progress in dealing with world crises is achievable through direct, or at least indirect, United Nations involvement. It is of course a two-way process. The easing of tension makes the great Powers more willing to rely on United Nations mechanisms. This leaves room for the world Organization to take freer and more creative action and for its Member States to put forward initiatives. We should like to believe that the time is behind us when it was necessary to fight attempts to marginalize the United Nations, and that the task ahead is to focus our efforts on its even greater and more decisive participation in the solution of world problems.
Although they constitute the majority in the United Nations, the non-aligned countries have neither an interest in advocating majority rule, nor the need to do so. They realize that this is not a viable way to resolve problems.
The process of the adjustment of the United Nations to present needs and the rationalization of its activities should be accelerated. At this point, solving the current financial problems of the United Nations and financing its future important undertakings for peace is the matter of the greatest urgency.
The world Organization is facing a number of challenges; to continue and speed up the resolution of existing hotbeds of crisis and, perhaps even more important, to initiate steps in that direction in the areas where they are still lacking.
It is also necessary to follow up and strengthen the process of disarmament as well as to start to deal with international economic problems.
After eight years of bloodshed the peoples of Iran and Iraq can look to the future with more confidence. Negotiations have replaced war. 
We hope that a just solution to the conflict will be reached through the consistent and integral implementation of Security Council resolution 598 (1987). That is in the interest of those two countries, as well as of peace and security in the region and beyond.
After so many years of illegal occupation by South Africa, Namibia is today closer to becoming an independent and sovereign State, as envisaged by the United Nations plan.
We welcome the process of negotiations between Angola, Cuba and South Africa. Ending the conflict in southern Africa and Namibia's accession to independence will greatly contribute to security and co-operation in that region. We believe that the end of the abhorrent system of apartheid - against which resolute international action, including comprehensive sanctions, continues to be required - will then not be far off. Compliance with the Geneva Accords on Afghanistan, and their integral implementation, are of the utmost importance if peace, independence, non-aligned status and free development ate to be assured to that country and its people. The constructive engagement of the various elements in the region raises the hope that the people of Kampuchea, one of the founding members of the Movement of Non-Aligned Countries, will at long last enjoy their right to peace, independence and sovereignty of decision on their own destiny.
We also believe that continuance of the mission of good offices of the Secretary-General and the resumption of the talks between the two Cypriot communities will bring about progress in resolving the problem of Cyprus.
Similarly, we hope that, through the involvement of our Organization and the countries of the region, the problem of Western Sahara will be solved in the near future in accordance with the resolutions of the United Nations and of the Organization of African Unity (OAU).
However, the improved atmosphere in the world has as yet had no effect on some of the existing crises. Implementation of the peace plan of the five Central American countries has encountered serious difficulties and obstacles. We must continue to support the efforts to bring about a just solution of the situation in Central America, as well as Nicaragua's right to safeguard its sovereignty and integrity.
It is high time for the international community to make it possible for the Palestinian people to enjoy their right to self-determination and statehood. Together with a large number of other countries, Yugoslavia supports the early convening of an international conference, under United Nations auspices and with the participation of all parties directly concerned, including the Palestine Liberation Organization (РLO), the sole and legitimate representative of the Palestinian people. This is the realistic way to bring about a comprehensive solution to the Middle East crisis and to ensure that all countries of the region may live in peace and security on their own territory. 
The broadest section of the international community demands that a new momentum be added to the process of disarmament that has begun. This was particularly highlighted at the third special session of the United Nations General Assembly devoted to disarmament, at which, with stronger political will and greater efforts, we could have achieved more. We hope, however, that the numerous proposals put forward at that session, including those presented by Yugoslavia, will be taken into account at the current session. Peace and security cannot be anybody's monopoly, much less an exclusive right. The destiny of mankind is the concern and responsibility of all of us alike.
If our aim is the complete elimination of nuclear arms, the conclusion of a comprehensive nuclear-test ban is one of the most urgent tasks. Nuclear disarmament is, of course, of priority importance. Yet other weapons should not be overlooked. We consider that work on chemical-weapons convention should be completed with the utmost urgency.
The continuous sophistication, stockpiling and use of conventional weapons explain tellingly why we demand the launching also of conventional arms negotiations at the bilateral, regional and multilateral levels.
I believe that the time is ripe for broad-based and well considered action by all countries to promote improved international economic relations and co-operation. The international community must not miss the historic opportunity offered by the trend of relaxation and negotiation. Top priority should be accorded to the interrelated problems of debt, trade, finance, technology and development. It is important to note that the debt problem of the developing countries is increasingly perceived as a most serious global problem. There is agreement in principle that solutions should be sought through an agreed, development-oriented strategy. Effective reduction of the level of indebtedness of the developing countries would remove one of the major obstacles not only to their development but also to expansion of the world economy as a whole. We assess positively the decisions of the Toronto summit concerning the debt of the least developed countries. We hope that those decisions will prompt further action encompassing broader aspects of debt problems. 
The vicious circle in which the developing countries are locked with regard to international trade has to be broken. The demand that debts should be duly repaid cannot be met if restrictions are imposed on exports, which provide the sole source of funds for debt servicing. We remain committed to the open multilateral trading system, but we are increasingly convinced of the urgent need to eliminate the dangerous anomalies that have accumulated with respect to it. A prerequisite for the successful continuance and completion of the ongoing Uruguay Round of multilateral trade negotiations is the cessation and rollback of protectionism and consideration of new areas, such as services and trade-related investment measures and other measures in the context of development requirements.
The increasing attention being devoted to environmental problems is entirely legitimate. There can be no progress without industrial and technological development, but it can be ensured only if the necessary timely protective measures are taken. The very survival of the human race on a planet worthy of human beings is in question. The continuing active involvement of the international community in the promotion and protection of human rights is a prerequisite for any real democratization of international relations and for safeguarding world peace  These noble goals are no less threatened by the phenomenon of terrorism.
Whatever is undertaken in the world Organization should serve man in building peacefully, and in freedom, the present and a better future. To that end the Nicosia declaration states that the Movement of Non-Aligned Countries should pursue a policy of respect for, and promotion the attainment of, the rights of individuals and peoples.
In addition to the work of this Organization, multilateralism is being promoted through a number of in our opinion very useful forms of regional co-operation. Through such co-operation the participating countries authentically and directly express their preoccupations and aspirations. The very first meeting of the Ministers for Foreign Affairs of the Balkan countries was held in Belgrade last February. It strengthened our belief that the Balkan countries will make a significant contribution to the processes of improving international relations. 
At the Vienna follow-up meeting of the Conference on Security and Co-operation in Europe, Yugoslavia, along with other non-aligned and neutral countries of Europe, has been endeavouring to bring about a successful outcome of that meeting.
The historical and political experience of this generation shows that neither the noble and enduring principles upon which this Organization is built nor the legitimate aspirations of the international community can be realized without the wide-ranging democratization of international relations.
Unlike the times when freedom, independence and peace were high ideals but an almost unattainable goal, genuine conditions are gradually being created now for the establishment of a new international order that previous generations, particularly those who lived through the horrors of the two world wars, could only have dreamed of.
The increasing interdependence is an objective basis for the reintegration of the world, which is transforming itself from bipolar into multipolar so that it may one day become genuinely pluralistic. A single and secure world is conceivable only with the full participation of all. For that reason we are rededicating ourselves with even greater enthusiasm to the fulfilment of the tasks facing the United Nations, tasks which are paving the way for a better and more just world order, in which all the participants will be able fully to pursue their national as well as the common interests.
The dangerous injection of ideology into international relations and the imposition of “eternal truths" seem to be gradually fading away. This facilitates the endeavours to lay, step by step, the foundations of a more secure and stable future. Such a world could not be based on the balance and domination of power and on the exclusion of the ¡majority of countries from the process of economic and technological development. In our opinion, it should be based on the full affirmation and implementation of some principles and processes which are being strengthened at the present time. They are: independence within increasing interdependence; multipolarity instead of bipolarity of the world; pluralism of socio-political systems, their co-existence and co-operation based on a footing of equality; human rights as universal values; peaceful settlement of all conflicts and disputes; universal participation in economic-technological development in the interest of mankind.
All this means in actual fact the democratization of international relations, that is, the participation of all countries in dealing with and in resolving international issues.
The necessary and, in our view, inevitable process of the world's future integration can be based on those foundations. This implies the gradual elimination of all the barriers that still divide the world today. Only in a world integrated in that way can a solid two-track relationship exist between the development of the world as a whole and the development of its component parts and individuals - countries and people.
With full respect for the principles of freedom, independence and equality, we should aspire towards a world in which not a single pact will be left out of the prosperous development. We still need the belief out of which our Organization was born, so that, through the joint efforts of all, our visions may become a reality. Viewed from today's perspective, this may appear to be an ideal the realization of which seems uncertain and, in any case, to belong to the distant future. Nevertheless, we believe that we must strive for that future. 
